Name: 72/186/EEC: Commission Decision of 19 April 1972 authorizing the Kingdom of Belgium, the French Republic and the Kingdom of the Netherlands to approve for marketing reproductive material of Picea abies Karst., satisfying less stringent requirements (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1972-05-14

 Avis juridique important|31972D018672/186/CEE: DÃ ©cision de la Commission, du 19 avril 1972, autorisant le Royaume de Belgique, la RÃ ©publique franÃ §aise et le Royaume des Pays-Bas Ã admettre Ã la commercialisation des matÃ ©riels de reproduction de Picea abies Karst., soumis Ã des exigences rÃ ©duites (Les textes en langues franÃ §aise et nÃ ©erlandaise sont les seuls faisant foi.) Journal officiel n ° L 112 du 14/05/1972 p. 0014+++++( 1 ) JO NO 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO NO L 48 DU 26 . 2 . 1969 , P . 12 . DECISION DE LA COMMISSION DU 19 AVRIL 1972 AUTORISANT LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS A ADMETTRE A LA COMMERCIALISATION DES MATERIELS DE REPRODUCTION DE PICEA ABIES KARST . , SOUMIS A DES EXIGENCES REDUITES ( LES TEXTES EN LANGUES FRANCAISE ET NEERLANDAISE SONT LES SEULS FAISANT FOI ) ( 72/186/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LES DEMANDES PRESENTEES PAR LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS , CONSIDERANT QUE LA PRODUCTION DES MATERIELS DE REPRODUCTION DE PICEA ABIES KARST . EST ACTUELLEMENT DEFICITAIRE AU ROYAUME DE BELGIQUE , EN REPUBLIQUE FRANCAISE ET AU ROYAUME DES PAYS-BAS ET NE PERMET DONC PAS DE SUBVENIR , DANS CES PAYS , A L'APPROVISIONNEMENT EN MATERIELS DE REPRODUCTION DE LADITE ESPECE ; CONSIDERANT QU'IL EST IMPOSSIBLE DE COUVRIR CES BESOINS DE FACON SATISFAISANTE PAR DES MATERIELS DE REPRODUCTION REPONDANT AUX DISPOSITIONS DE LA DIRECTIVE PRECITEE EN PROVENANCE DES AUTRES ETATS MEMBRES ; CONSIDERANT QUE LES PAYS TIERS , NE SONT PAS DAVANTAGE EN MESURE DE FOURNIR EN QUANTITE SUFFISANTE DES MATERIELS DE REPRODUCTION DE L'ESPECE SUSMENTIONNEE PRESENTANT LES MEMES GARANTIES QUE LES MATERIELS DE REPRODUCTION PRODUITS DANS LA COMMUNAUTE ET REPONDANT AUX DISPOSITIONS DE LA DIRECTIVE PRECITEE ; CONSIDERANT QU'IL CONVIENT DES LORS D'AUTORISER LES TROIS ETATS MEMBRES A ADMETTRE , POUR UNE PERIODE LIMITEE , A LA COMMERCIALISATION DES MATERIELS DE REPRODUCTION DE PICEA ABIES KARST . SOUMIS A DES EXIGENCES REDUITES ; CONSIDERANT QUE , POUR ASSURER L'IDENTITE DES SEMENCES ADMISES , CELLES-CI DOIVENT APPARTENIR A LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'OCDE , EN APPLICATION ; CONSIDERANT QUE , DANS LA MESURE OU IL N'EST PAS FAIT APPLICATION , SUR LE LIEU DE PROVENANCE , DU SYSTEME DE L'OCDE , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES ; CONSIDERANT QU'IL CONVIENT , EN OUTRE , D'AUTORISER CHACUN DES TROIS ETATS MEMBRES DONT IL S'AGIT , A ADMETTRE , EN OUTRE , A LA COMMERCIALISATION SUR SON TERRITOIRE LES SEMENCES SOUMISES A DES EXIGENCES REDUITES , AINSI QUE LES PLANTS QUI EN SONT ISSUS , AYANT FAIT L'OBJET D'UNE AUTORISATION DE COMMERCIALISATION DANS L'AUTRE ETAT MEMBRE EN VERTU DE LA PRESENTE DECISION ; QU'UNE TELLE MESURE EST DE NATURE A PERMETTRE LES ECHANGES INTRACOMMUNAUTAIRES DES MATERIELS DE REPRODUCTION CONCERNES ET A SATISFAIRE PLUS EXACTEMENT LES BESOINS RESPECTIFS DES ETATS MEMBRES INTERESSES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT AUTORISES A ADMETTRE A LA COMMERCIALISATION , SUR LEUR TERRITOIRE : - LA BELGIQUE , 250 KG AU MAXIMUM , - LA FRANCE , 1 200 KG AU MAXIMUM , - LES PAYS-BAS , 200 KG AU MAXIMUM , DE SEMENCES DE PICEA ABIES KARST . , AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1971 AU 30 JUIN 1972 , EN AUTRICHE , POLOGNE , ROUMANIE , SUISSE OU TCHECOSLOVAQUIE , A CONDITION QUE SOIT FOURNIE LA JUSTIFICATION PREVUE A L'ARTICLE 2 EN CE QUI CONCERNE LE LIEU DE PROVENANCE ET L'ALTITUDE OU LES SEMENCES ONT ETE RECOLTEES . 2 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE LES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 2 1 . LA JUSTIFICATION PRESCRITE A L'ARTICLE 1ER PARAGRAPHE 1 EST CONSIDEREE COMME FOURNIE S'IL S'AGIT DE SEMENCES DE LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'OCDE POUR LE CONTROLE DES MATERIELS FORESTIERS DE REPRODUCTION DESTINES AU COMMERCE INTERNATIONAL , DU 30 MAI 1967 . 2 . S'IL N'EST PAS FAIT APPLICATION , SUR LE LIEU DE PROVENANCE , DU SYSTEME OCDE CITE AU PARAGRAPHE 1 , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES . ARTICLE 3 1 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE DES SEMENCES DE PICEA ABIES KARST . QUI ONT ETE ADMISES A LA COMMERCIALISATION DANS UN DE CES TROIS ETATS MEMBRES , AU TITRE DE LA PRESENTE DECISION . 2 . LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT EGALEMENT AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE LES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 4 LES AUTORISATIONS PREVUES A L'ARTICLE 1ER PARAGRAPHE 1 ET A L'ARTICLE 3 PARAGRAPHE 1 EXPIRENT LE 31 DECEMBRE 1979 . ARTICLE 5 LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS COMMUNIQUENT A LA COMMISSION , AVANT LE 31 JANVIER DE CHAQUE ANNEE , LES QUANTITES DE SEMENCES SOUMISES A DES EXIGENCES REDUITES , QUI ONT ETE ADMISES A LA COMMERCIALISATION SUR LEUR TERRITOIRE AU COURS DE L'ANNEE PRECEDENTE , AU TITRE DE LA PRESENTE DECISION . LA COMMISSION EN INFORME LES AUTRES ETATS MEMBRES . ARTICLE 6 LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FRANCAISE ET LE ROYAUME DES PAYS-BAS SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 19 AVRIL 1972 . PAR LA COMMISSION LE PRESIDENT S . L . MANSHOLT